DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 38-44, 49-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Moreau et al. (Translation of German Patent Document DE10020763A1) and in view of Demuth (US PG Pub. 20070056720), hereinafter referred to as Moreau and Demuth.


[AltContent: arrow][AltContent: textbox (First Hole)]
    PNG
    media_image1.png
    441
    510
    media_image1.png
    Greyscale
 

Moreau Figure 2
Regarding Claim 1, Moreau discloses a header box comprising: 
a first bottom plate (9-10) comprising a first surface (surface adjacent the plate (11)) and a second surface (surface adjacent the plate (8)) opposite to the first surface (shown in figure 2), the first surface being at least partially recessed inwardly to form at least one straight first hole (15) which extends along a length direction of the first bottom plate (shown in annotated figure 2 being the longitudinal direction of the plate), 
the second surface being at least partially recessed inwardly to form at least two straight second holes (14) which extend along a width direction of the first bottom plate (shown in figure 2), and the length direction being perpendicular to the width direction (shown in figure 2); wherein 
the first hole is communicated with the at least two second holes (shown in figure 2, wherein the fluid flowing from the first holes (15) extends to the other holes (14)), so that fluid flowing through the first hole is capable of being distributed to the at least two second holes (shown in figure 2), and
an unperforated cover plate (11) which is connected to the first surface to block an opening of the first hole on the first surface (shown in figure 2, wherein the cover element (11) blocks the top of the annotated “First Hole”). Moreau fails to disclose the first bottom plate being of a one-piece configuration.
Demuth, also drawn to a heat exchanger having a stacked plate header, teaches a first bottom plate being of a one-piece configuration (“The base plate 12, diverter plate 14 and cover plate 16 thus form the end piece 3, while the end piece 8 is composed of the base plate 13, the diverter plate 15 and the cover plate 17. As stated in the application which predates the priority date of this document, the design of the end pieces 3, 8 can also be modified, for example the base and diverter plates or diverter and cover plates can each be integrated to form one plate. The same applies to the guidance of the refrigerant, i.e. by means of a modified form of the distributor or diverter plates 14, 15”, ¶ [30), underline for emphasis]. It is noted that Demuth teaches having multiple plates of a stacked plate header being combined is well known, wherein Moreau teaches multiple plates forming a header having the same structural configuration of the instant invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moreau with the first bottom plate being of a one-piece configuration, as taught by Demuth, the motivation being to simplify the assembly of the heat exchanger with less components.
Alternatively, Moreau discloses the claimed invention except for the first bottom plate being of a one-piece configuration. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the first bottom plate in a one-piece configuration, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Regarding Claim 38, Moreau further discloses a plurality of the first holes (15) are provided, each of the first holes extends along the length direction of the first bottom plate (show in figure 2), each adjacent two first holes are separated from each other along the width direction by a straight partition wall integrally formed with the first bottom plate (shown in figure 2), and the straight partition wall extends along the length direction and has a same length as each first hole along the length direction (shown in figure 2).
Regarding Claim 39, Moreau further discloses a second bottom plate (7), the first bottom plate (9-10) being sandwiched by the cover plate (11) and the second bottom plate (shown in figure 2), the second bottom plate defining a plurality of straight third holes (14) in communication with the second holes (shown in figure 2), each third hole extending along the width direction (shown in figure 2), the plurality of third holes being separated from one another along the length direction (shown in figure 2).
Regarding Claim 40, Moreau further teaches the first bottom plate (9-10) is thicker than any one of the cover plate (11) and the second bottom plate (7) along a thickness direction perpendicular to the length direction and the width direction (shown in figure 2, wherein the first bottom plate that is formed by two plates, as taught by a modified Moreau in the rejection of Claim 1, is thicker than the other plates that form the header).
Regarding Claim 41, Moreau discloses a heat exchanger, comprising: a core, the core comprising flat tubes (1) for circulating a first heat exchange medium (shown in figure 1); and 
a first header box comprising: 
a first bottom plate (9-10) comprising a first surface (surface adjacent the plate (11)) and a second surface (surface adjacent the plate (8)) opposite to the first surface (shown in figure 2), the first surface being at least partially recessed inwardly to form at least one straight first hole (15) which extends along a length direction of the first bottom plate (shown in annotated figure 2 being the longitudinal direction of the plate), 
the second surface being at least partially recessed inwardly to form at least two straight second holes (14) which extend along a width direction of the first bottom plate (shown in figure 2), and the length direction being perpendicular to the width direction (shown in figure 2); wherein 
the first hole is communicated with the at least two second holes (shown in figure 2, wherein the fluid flowing from the first holes (15) extends to the other holes (14)), so that fluid flowing through the first hole is capable of being distributed to the at least two second holes (shown in figure 2), and
an unperforated cover plate (11) which is connected to the first surface to block an opening of the first hole on the first surface (shown in figure 2, wherein the cover element (11) blocks the top of the annotated “First Hole”). Moreau fails to disclose the first bottom plate being of a one-piece configuration.
Demuth, also drawn to a heat exchanger having a stacked plate header, teaches a first bottom plate being of a one-piece configuration (“The base plate 12, diverter plate 14 and cover plate 16 thus form the end piece 3, while the end piece 8 is composed of the base plate 13, the diverter plate 15 and the cover plate 17. As stated in the application which predates the priority date of this document, the design of the end pieces 3, 8 can also be modified, for example the base and diverter plates or diverter and cover plates can each be integrated to form one plate. The same applies to the guidance of the refrigerant, i.e. by means of a modified form of the distributor or diverter plates 14, 15”, ¶ [30)]. It is noted that Demuth teaches having multiple plates of a stacked plate header being combined is well known, wherein Moreau teaches multiple plates forming a header having the same structural configuration of the instant invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moreau with the first bottom plate being of a one-piece configuration, as taught by Demuth, the motivation being to simplify the assembly of the heat exchanger with less components.
Alternatively, Moreau discloses the claimed invention except for the first bottom plate being of a one-piece configuration. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the first bottom plate in a one-piece configuration, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Moreau fails to disclose a core at least partially accommodated in a chamber, a casing comprising a first side wall, a second side wall, a third side wall and a fourth side wall, the first side wall being opposite to the third side wall, the second side wall being opposite to the fourth side wall, the first side wall, the second side wall, the third side wall and the fourth side wall being enclosed to form a chamber, the casing further comprising an inlet external pipe and an outlet external pipe which are in communication with the chamber, the inlet external pipe being configured for a second heat exchange medium to flow into the chamber, and the outlet external pipe being configured for the second heat exchange medium to flow out of the chamber.
Demuth, also drawn to a heat exchanger having a stacked plate header, teaches a core (11) at least partially accommodated in a chamber (shown in figures 1-2), a casing (2) comprising a first side wall (shown in figure 2 comprising the connector (7)), a second side wall (2b), a third side wall (shown in figure 2 comprising the connector (6)) and a fourth side wall (2d), the first side wall being opposite to the third side wall (shown in figures 1-2), the second side wall being opposite to the fourth side wall (shown in figures 1-2), 
the first side wall, the second side wall, the third side wall and the fourth side wall being enclosed to form a chamber (shown in figure 1, which allows for the insertion of the core), 
the casing further comprising an inlet external pipe (6) and an outlet external pipe (7) which are in communication with the chamber (shown in figures 1-2),
the inlet external pipe being configured for a second heat exchange medium to flow into the chamber, and the outlet external pipe being configured for the second heat exchange medium to flow out of the chamber (shown in figure 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moreau with the above limitations, as taught by Demuth, the motivation being to contain the second fluid in order to regulate the turbulence, flow rate and pressure drop through the heat exchanger for a required heat transfer rate or to safeguard personal from exposure to said working medium.
Regarding limitations “the inlet external pipe being configured for a second heat exchange medium to flow into the chamber, and the outlet external pipe being configured for the second heat exchange medium to flow out of the chamber” recited in Claim 41, which are directed to a flow configuration through a heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding Claim 42, Moreau further discloses a plurality of the first holes (15) are provided, each of the first holes extends along the length direction of the first bottom plate (show in figure 2), each adjacent two first holes are separated from each other along the width direction by a straight partition wall integrally formed with the first bottom plate (shown in figure 2), and the straight partition wall extends along the length direction and has a same length as each first hole along the length direction (shown in figure 2).
Regarding Claim 43, Moreau further discloses a second bottom plate (7), the first bottom plate (9-10) being sandwiched by the cover plate (11) and the second bottom plate (shown in figure 2), the second bottom plate defines a plurality of straight third holes (14) in communication with the second holes (shown in figure 2), each third hole extending along the width direction (shown in figure 2), the plurality of third holes are separated from one another along the length direction (shown in figure 2).
Regarding Claim 44, Moreau further teaches the first bottom plate (9-10) is thicker than any one of the cover plate (11) and the second bottom plate (7) along a thickness direction perpendicular to the length direction and the width direction (shown in figure 2, wherein the first bottom plate that is formed by two plates, as taught by a modified Moreau in the rejection of Claim 1, is thicker than the other plates that form the header).
Regarding Claim 49, a modified Moreau further teaches the first side wall, the second side wall, the third side wall and the fourth side wall are integrally formed (“the housing casing is embodied as a single-part or multipart sheet-metal casing”, claim 7 of Demuth).
Regarding Claim 50, a modified Moreau further teaches the inlet external pipe (6) is fixed to the third side wall, the outlet external pipe (7) is fixed to the first side wall, and the inlet external pipe is located lower than the outlet external pipe so that the second heat exchange medium requires to overcome gravity when the second heat exchange medium flows from the inlet external pipe to the outlet external pipe (shown in figure 1, see also intended use analysis below).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding the “the inlet external pipe is located lower than the outlet external pipe so that the second heat exchange medium requires to overcome gravity when the second heat exchange medium flows from the inlet external pipe to the outlet external pipe”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure, if the prior art structure is capable of performing the claimed use then it meets the claim. Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 51, although Moreau further teaches the core comprises a heat dissipation member (2), Moreau fails to disclose the heat dissipation member having a first notch on a side adjacent to the inlet external pipe, a first inclined edge corresponding to the first notch, a second notch on another side adjacent to the outlet external pipe, and a second inclined edge corresponding to the second notch, the first notch and the second notch form a flow channel for circulation of the second heat exchange medium to reduce flow resistance to the second heat exchange medium.
Demuth teaches a heat dissipation member (10) having a first notch (30) on a side adjacent to the inlet external pipe (shown in figure 2), a first inclined edge corresponding to the first notch (shown in figure 2), a second notch (31) on another side adjacent to the outlet external pipe (7), and a second inclined edge corresponding to the second notch (shown in figure 2), the first notch and the second notch form a flow channel for circulation of the second heat exchange medium to reduce flow resistance to the second heat exchange medium (shown in figure 2). Demuth states, “Such inflow regions 30 and outflow regions 31 are each located between adjacent flat pipes 9. The coolant is diverted approximately at a right angle directly downstream of the inflow region 30 and flows through the heat exchanger 25 in the longitudinal direction, characterized by the arrow P. The refrigerant flows through the heat exchanger 25, as. described above with respect to figs 1b and 1c. The refrigerant and coolant are thus essentially guided in a parallel flow mode and counter flow mode (apart from the diversions)”, (¶ [33]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moreau with the above limitations, as taught by Demuth, the motivation being to provide uniform flow dispersion of the working fluid to lessen pressure drop within the fluid flow path.  
Regarding Claim 53, a modified Moreau further teaches a height d of an end of the flow channel adjacent to the inlet external pipe or the outlet external pipe and a width D of the heat dissipation member (shown in figure 2 of Demuth, wherein the corrugated sheet (10) has an opening adjacent the inlet and outlet that contains a value being a percentage of the width) meet condition: 0.15D≤ d ≤ 0.25D.
A modified Moreau fails to explicitly disclose the condition 0.15D≤ d ≤ 0.25D. Demuth does disclose a height d at either end of the flow channel and a width D of the corrugated sheet (10), wherein the height has a lesser value than the width. Therefore, the ratio comparing the height and width is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a lesser value for the height when compared to the width allows for less expansion of the fluid, greater pressure loss and a higher turbulence, and vice versa. Therefore, since the general conditions of the claim, i.e. that a height d of an end of the flow channel adjacent to the inlet external pipe or the outlet external pipe represents a defined percentage of a width D of the heat dissipation member, were disclosed in the prior art by Demuth, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the ratio of the height to the width meet the condition 0.15D≤ d ≤ 0.25D. See MPEP 2144.05 II.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moreau et al. (Translation of German Patent Document DE10020763A1) and in view of Demuth (US PG Pub. 20070056720) as applied in Claims 1, 38-44, 49-51 and 53 above and in further view of Takano (USP 7418999), hereinafter referred to as Takano.
Regarding Claim 4, although Moreau further discloses a second bottom plate (7) disposed on a side of the first bottom plate facing away from the cover plate (shown in figure 2), the second bottom plate being provided with a third hole (14) corresponding to the second hole (shown in figure 2), Moreau fails to explicitly disclose a cross-sectional area of the third hole being smaller than a cross-sectional area of the second hole.
Takano, also drawn to a heat exchanger having multiple plates comprising the header, teaches a cross-sectional area of a hole (521a, shown in figure 11 being the hole for capturing the profiled tubes) being smaller than a cross-sectional area of the hole (521b, shown in figure 11 being the hole on the plate that surrounds the profiled tubes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moreau with a cross-sectional area of the third hole being smaller than a cross-sectional area of the second hole, as taught by Takano, the motivation being “The counterbores 521b formed to surround the slots 521a prevent a situation that the brazing material reaches the passages 511 of the tubes 510 when brazing, and the reliability of brazing is improved with certainty”, col. 6 ll. 37-41).         

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moreau et al. (Translation of German Patent Document DE10020763A1) in view of Demuth (US PG Pub. 20070056720) as applied in Claims 1, 38-44, 49-51 and 53 above in further view of Takano (USP 7418999) as applied in Claim 4 above and in further view of Moreau (Translation of Patent EP2060866A1), hereinafter referred to as Moreau’866.
Regarding Claim 5, Moreau fails to disclose an edge of the third hole extends a predetermined distance toward a side away from the cover plate so as to form a flange.
Moreau’866, also drawn to a heat exchanger having plates comprising the header, teaches an edge of a third hole (28) extends a predetermined distance toward a side away from the cover plate (shown in figure 3, wherein the collars (58) extend towards the tubes) so as to form a flange (58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moreau with an edge of the third hole extending a predetermined distance toward a side away from the cover plate so as to form a flange, as taught by Moreau’866, the motivation being to provide a homologous  external section, an alignment feature for capturing the tubes of the heat exchanger and allowing for a joint having increased contact surface area between the tubes and the header thereby increasing the strength of said joint.         

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moreau et al. (Translation of German Patent Document DE10020763A1) in view of Demuth (US PG Pub. 20070056720) as applied in Claims 1, 38-44, 49-51 and 53 and in further view of Sasaki (US PG Pub. 20070251682), hereinafter referred to as Sasaki.
Regarding Claim 4, although Moreau further discloses a second bottom plate (7) disposed on a side of the first bottom plate facing away from the cover plate (shown in figure 2), the second bottom plate being provided with a third hole (14) corresponding to the second hole (shown in figure 2), Moreau fails to explicitly disclose a cross-sectional area of the third hole being smaller than a cross-sectional area of the second hole.
Sasaki, also drawn to a heat exchanger having multiple plates comprising the header, teaches a cross-sectional area of a hole (18, shown in figure 8 being the hole for capturing the tube) being smaller than a cross-sectional area of the hole (22, shown in figure 8 being the hole on the plate that surrounds the tube).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moreau with a cross-sectional area of the third hole being smaller than a cross-sectional area of the second hole, as taught by Sasaki, the motivation being to regulate the pressure loss between the two plates, wherein a larger area for the second hole equates to less pressure drop, thereby mitigating degradation or failure of the heat exchanger due to excessive internal pressure.         

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moreau et al. (Translation of German Patent Document DE10020763A1) in view of Demuth (US PG Pub. 20070056720) as applied in Claims 1, 38-44, 49-51 and 53 above in further view of Sasaki (US PG Pub. 20070251682) as applied in Claim 4 above and in further view of Moreau (Translation of Patent EP2060866A1), hereinafter referred to as Moreau’866.
Regarding Claim 5, Moreau fails to disclose an edge of the third hole extends a predetermined distance toward a side away from the cover plate so as to form a flange.
Moreau’866, also drawn to a heat exchanger having plates comprising the header, teaches an edge of a third hole (28) extends a predetermined distance toward a side away from the cover plate (shown in figure 3, wherein the collars (58) extend towards the tubes) so as to form a flange (58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moreau with an edge of the third hole extending a predetermined distance toward a side away from the cover plate so as to form a flange, as taught by Moreau’866, the motivation being to provide a homologous  external section, an alignment feature for capturing the tubes of the heat exchanger and allowing for a joint having increased contact surface area between the tubes and the header thereby increasing the strength of said joint.         

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moreau et al. (Translation of German Patent Document DE10020763A1) in view of Demuth (US PG Pub. 20070056720) as applied in Claims 1, 38-44, 49-51 and 53 above and in further view of Foerster et al. (Translation of Patent Document WO2004048875A1), hereinafter referred to as Foerster.
Regarding Claim 6, Moreau fails to disclose the cover plate comprises a main body portion and a connecting portion which extends from an outer edge of the main body portion to a side away from the main body portion.
Foerster, also drawn to a heat exchanger having plates comprising the header, teaches a cover plate (29) comprises a main body portion (portion of cover (29) not including the shoulder (32) and tabs (33)) and a connecting portion (shoulder (32) and tabs (33)) which extends from an outer edge of the main body portion to a side away from the main body portion (shown in figures 6-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moreau with the cover plate comprising a main body portion and a connecting portion which extends from an outer edge of the main body portion to a side away from the main body portion, as taught by Foerster, the motivation being to provide a prefixed joint between the cover and header plate prior to permanent joining thereby mitigating alignment issues that would result in degradation or failure of the heat exchanger.         

Allowable Subject Matter
Claims 45-48 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763